Citation Nr: 1424699	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-35 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for hypertensive cardiovascular disease, as secondary to hypertension.

4.  Entitlement to service connection for peripheral neuropathy, as secondary to Agent Orange exposure.

5.  Entitlement to service connection for pleural effusion, including as secondary to asbestos exposure.

6.  Entitlement to service connection for bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Evaluation of urticaria, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had naval service from July 1958 to May 1969.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the hearing transcript, are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  The documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the claims file, including the Virtual VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased disability rating for urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam and the evidence does not demonstrate that he was exposed to Agent Orange during service. 

2.  Diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is not attributable to service.

3.  Hypertension was not manifest during service or within one year of separation.  Hypertension is not attributable to service.

4.  Peripheral neuropathy was not manifest during service or within one year of separation.  Peripheral neuropathy is not attributable to service.

5.  Pleural effusion is not attributable to service.

6.  Bilateral hearing loss disability is not attributable to service.

7.  Tinnitus is not attributable to service.

8.  Hypertensive cardiovascular disease is unrelated (causation or aggravation) to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  Pleural effusion was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Bilateral hearing loss disability was not incurred in or aggravated by service, , nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

7.   Hypertensive cardiovascular disease is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran notice letters in August 2011 and October 2011.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his claims for service connection.  No examination or nexus opinion is required regarding the claims as the evidence demonstrates no related injury, disease, or event during service.  Therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board also observes that the undersigned VLJ, at the Veteran's February 2014 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  As will be discussed below, the evidence does not reflect that the Veteran has been exposed to Agent Orange.  He is therefore not entitled to service connection on a presumptive basis due to his exposure to Agent Orange.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease (i.e., hypertension),  organic diseases of the nervous system (i.e. peripheral neuropathy and sensorineural hearing loss), and diabetes mellitus are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  For many asbestos-related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1MR at IV.ii.2.C.9.d.  The manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Agent Orange Exposure

The Board notes that, in a May 2008 decision, the Federal Circuit held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  In January 2010, VA issued Compensation and Pension Bulletin: January 2010 which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  

In this regard, the Board notes that the Veteran's DD 214s confirm that the Veteran had 2 years, 2 months, and 10 days of foreign and/or sea service during his first period of service and 6 years and 21 days of foreign and/or sea service during his second period of service.  The Veteran reported that he served on ships in the waters off the coast of Vietnam.  The Veteran testified in February 2014 that he stepped on shore to dispose of trash from a ship, but he could not remember what ship, where in Vietnam, or when he performed such trash disposal.  He does not otherwise allege service within the land borders of Vietnam.  

Service personnel records show that the Veteran served on the USS Conflict and USS Gallant.  The RO obtained the Veteran's service personnel records and sought information from the National Personnel Records Center (NPRC) as to the location of the USS Conflict and USS Gallant during the Veteran's naval service.  The NPRC search and the Veteran's personnel records confirm that the USS Conflict and USS Gallant had service in 1966 and 1967 in the official waters of Vietnam.  There is no indication that either ship anchored, docked, or moored in Vietnam during this period, nor is there any indication that either ship transited inland waterways of Vietnam during this time period.  Records indicate that the USS Conflict and USS Gallant transited the waterways and/or docked after the Veteran's periods of service aboard each of these ships.  Naval records show that the USS Conflict had service in the inland waterways of Vietnam in April and May 1966 and docked in Vietnam in 1971; however the Veteran served on this ship from May 1964 to May 1965.  Likewise, these records show that the USS Gallant docked in Vietnam in 1969; the Veteran served aboard the USS Gallant from May 1966 to June 1968.  A report from the NPRC indicates that the USS Gallant had service in the official waters of Vietnam at various intervals in 1967, while the Veteran was aboard ship, but that there is no indication that the Veteran had in-country service and the naval records do not show the USS Gallant engaged in brown water operations or docked in 1967.  As the Veteran did not have service in Vietnam, he is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board also notes that, although the Veteran contends that he was exposed to Agent Orange during his military service, he has not provided any additional evidence confirming such exposure.  The Veteran's assertion of stepping foot in Vietnam is lacking sufficient detail and is not credible.  In this regard, a search of the National Personnel Records Center (NPRC) and review of the Veteran's personnel records indicate that the Veteran did not have a period of service in Vietnam and that herbicide exposure during the relevant time period cannot be documented.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Thus, his alleged exposure to Agent Orange remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Diabetes Mellitus, Hypertension, and Peripheral Neuropathy

The Veteran in this case alleges that he developed diabetes mellitus, hypertension, and peripheral neuropathy as a result of his active naval service.  According to his statements, the Veteran's service aboard the USS Conflict and Gallant resulted in Agent Orange exposure, and his diabetes mellitus, hypertension, and peripheral neuropathy should be presumptively service-connected.  As to the hypertensive cardiovascular disease, the Veteran does not contend that this condition had origins in service.  Rather, he asserts that this condition is secondary to hypertension, in that the condition was either caused or aggravated by that condition.  

The Veteran's claims of service connection for diabetes mellitus, hypertension, and peripheral neuropathy must be denied.  In this case, there is no evidence of diabetes mellitus, hypertension, and peripheral neuropathy during service or within one year of separation.  Rather, at time of separation, the Veteran denied pertinent pathology.  Furthermore, the endocrine, cardiovascular, and neurological systems were normal; his heart and lungs were also normal.  Chest x-ray and urinalysis were normal, and blood pressure was 130/80.  The Veteran's medical history does not establish a manifestation of diabetes mellitus, hypertension, and peripheral neuropathy within one year of separation and certainly does not establish that these disabilities were manifest to a compensable degree within one year of separation.  More specifically, according to a statement from the A & D Medical Diagnostic Center, the Veteran began treatment for these disorders in November 2004.  We also note that the Veteran has not alleged onset within one year of service; the Veteran testified that he first sought treatment for his diabetes mellitus, hypertension, and peripheral neuropathy in 1982.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Veteran is competent to report that he has diabetes mellitus, hypertension, and peripheral neuropathy and such statements are confirmed by the record.  In addition, he is competent to report when the disorders were first identified.  However, his statements, even if accepted as credible do not establish a nexus to service.  The weight of the evidence therefore reflects that the Veteran's diabetes mellitus, hypertension, and peripheral neuropathy are unrelated to service.

More significantly, the Board reiterates that there is no evidence that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  He has not established a factual foundation establishing exposure to Agent Orange and his assertion of exposure is not credible.  Therefore, exposure to Agent Orange on a presumptive basis is not shown.  He is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In sum, diabetes mellitus, hypertension, and peripheral neuropathy were not manifest during service or within one year of separation.  There is no indication that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the remote diabetes mellitus, hypertension, and peripheral neuropathy to service or to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for diabetes mellitus, hypertension, and peripheral neuropathy.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Pleural Effusion, Bilateral Hearing Loss, and Tinnitus

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  In this case, the Veteran must show that he has currently has pleural effusion, bilateral hearing loss disability, and tinnitus due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran testified before the undersigned that he has hearing loss and tinnitus related to his duties aboard ship.  He also reported that he has pleural effusion, bilateral hearing loss disability, and tinnitus; he testified that he first noticed the hearing loss and tinnitus in 1969, and that the diagnosis of pleural effusion was in 1970.  However, the weight of the evidence is against the existence of pleural effusion, bilateral hearing loss, and tinnitus.  The evidence shows that service treatment records and post-service treatment records do not show any complaints, treatment, or diagnoses of pleural effusion, bilateral hearing loss, and tinnitus during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board acknowledges that July 1966 chest x-ray indicated changes in the area of the right heart border without infiltrate, possibly due to tenting of the pericardium, but point outs that this finding was not considered disabling, and that the examination was otherwise normal.  Likewise, the Veteran's May 1969 separation examination was normal; a chest x-ray at that time was also normal.  

Moreover, the Veteran has not provided any evidence of treatment or diagnoses of pleural effusion or tinnitus.  Nor has he provided any evidence of sufficient ear hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385.  There are no post-service treatment records documenting related complaints, treatment, or diagnoses regarding his claimed pleural effusion, bilateral hearing loss, and tinnitus.  There is no credible evidence of pleural effusion, bilateral hearing loss disability, and tinnitus.

Since the Veteran has not presented any acceptable evidence of pleural effusion, the theory of entitlement to service connection based on asbestos exposure fails.

Here, we have lay evidence to the effect that there was pleural effusion, bilateral hearing loss, and tinnitus, primarily in the Veteran's testimony before the undersigned and statements submitted in support of his claim.  However, this positive evidence is remarkably lacking in detail and clinical findings adequate to support any diagnoses.  Although the evidence remains competent, the lack of supporting evidence of diagnoses of pleural effusion, bilateral hearing loss disability, and tinnitus renders such lay and medical evidence to be of little probative value.  We find that the in-service normal findings and absence of current disabilities of pleural effusion, bilateral hearing loss disability, and tinnitus due to disease or injury are far more probative than the prior complaints and the Veteran's lay opinion.

Here, the most probative and credible evidence establishes that the appellant does not have pleural effusion, bilateral hearing loss disability, and tinnitus.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  In the absence of disability, there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hypertensive Cardiovascular Disease

The Board observes that the Veteran asserted in various statements that he only wanted his secondary claim for hypertensive cardiovascular disease considered upon a grant of service connection for hypertension.  As the Board has found that service connection is not warranted for hypertension, there remains no further basis for consideration of the Veteran's claim for hypertensive cardiovascular disease under 38 C.F.R. § 3.310, as secondary to hypertension.  Nevertheless, the Board notes that the Veteran's service treatment records show that the Veteran was not seen for hypertensive cardiovascular disease during his naval service, or that he had symptoms of hypertensive cardiovascular disease during service.  Rather, the Veteran's heart and vascular system were normal; blood pressure was 130/80.  In this regard, it is important to note that there is simply no indication of any related problems during service.  As service connection has been denied for hypertension, the assertion of a secondary relationship to hypertensive cardiovascular disease fails.  See 38 C.F.R. §  3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, entitlement to service connection for hypertensive cardiovascular disease must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy is denied.

Service connection for hypertensive cardiovascular disease is denied.

Service connection for pleural effusion is denied.

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

Given that the Veteran is asserting that the symptoms of his service-connected urticaria are more severe than presently evaluated, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected urticaria on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected urticaria.  The claims file should be made available to the examiner for review in connection with the examination.  

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


